DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020 has been entered.
Election/Restrictions
Claims 1-20 are pending.  Election is to the Formula 1 in claim 5 in the response filed 10/1/2019.
Response to Amendment
The rejection of claims 1-12 and 16-20 under 35 U.S.C. 103 as obvious over Qin et al. (WO 2016/178668 A1) is maintained.
The rejection of claims 13-15 under 35 U.S.C. 103 as obvious over Qin et al. (WO 2016/178668 A1) in view of Brown et al. (WO2015069945) is maintained.
The rejection of claims 1-12 and 16-20 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9,982,221 B2 is maintained.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,385,294 B2 is maintained.
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. US 15/800,099 is maintained.
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. US 15/800,118 is maintained.
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. Applicant’s urge that the claim amendments requiring the composition to comprise an antioxidant is not taught by Qin et al. (WO 2016/178668 A1).  In response, see page 77, line 25 teaching one of ordinary skill to include antioxidant in the leuco colorant.   Accordingly the rejections are maintained and the claim amendments are addressed below.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as obvious over Qin et al. (WO 2016/178668 A1).
Qin et al. (WO 2016/178668 A1) art teaching their leuco colorants used in the laundering of textile articles are colorants are in a stable, substantially colorless state and then transformed to an intense colored state upon exposure 
Qin et al. on page 77, line 25 teach one of ordinary skill to include antioxidant in the leuco colorant.
Qin et al. exemplify the elected formula 1 in laundry care and deposition on to cotton and synthetic laundry on page 31, lines 20-25 and claim 1. Washing, rinsing and drying are taught on page 66.  Page 18,ln.34, teaches that the claimed methylene blue is reduced to its colorless leuco form via the aid of sugar and polyoxyalkylene polymeric chains encompassing instant claim 17.  See page 18,ln35-page 19.  Page 19 teaches the elected formula 1.  
The chlorine converting agent of claim 3, is taught on page 36,ln.27.  And regarding claim 20, supplemental converting agents are taught in the paragraph linking pages 36-37.
The external counterions of claim 18 is taught on page 55,ln.1. 
Qin et al. do not teach at least 5% LWIN after drying as claimed. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed at least 5% LWIN after drying because Qin et al. teaches that higher, positive whiteness numbers indicate more bluing & whitening effect (pg. 72,ln.30-pg. 73,ln. 5 ) and the exemplary formulations in 
Claims 13-15 are rejected under 35 U.S.C. 103 as obvious over Qin et al. (WO 2016/178668 A1) as applied to claims 1-12 and 16-20 above and further in view of Brown et al. (WO2015069945).  
Qin et al. (WO 2016/178668 A1) is relied upon as set forth above.  
Qin et al. do not teach the claimed method of treating textile where G of formula I is deuterium as required in claims 13-15.  
Brown et al. teach a method of treating a clothing article with leuco dye to instantaneously undergo visible color change when in contact with a skin irritant.  See abstract.  Example 4, page 17, [0069] illustrates washing the poly cotton t shirt fabric impregnated with the inventive leuco dye in an aqueous laundry detergent and subsequent drying.  After drying the fabric was exposed to a liquid which provided immediate color change indicated that at least some portion of the lueco composition is deposited on to the textile.  See examples 3-4 pages. 16-17.  Specifically regarding the claimed formulation with deuterium, Brown et al. guide one of ordinary skill to the claimed deutero-triphenyl methane leuco dyes in [0027], line 8 of page 7.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qin et al. with the claimed method of treating textile where G of formula I is deuterium because Brown et al. guide one of ordinary skill to the claimed deutero-triphenyl methane leuco dyes in an analogous method of treating a clothing article with leuco dye.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9,982,221 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method of treating laundry with the elected formula I has already been patented in the method claims 28-29.  The difference between the patented claims and the pending claims presented for examination is the property of LWIN number which is obvious in since the patent discloses in at least col.72-73 calculating whiteness improvement in general. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,385,294 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method of treating laundry with the elected formula I has already been patented in the method claims 19-20.  The difference between the patented claims and the pending claims presented for examination is the property of LWIN number which is . 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. US 15/800,099. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method of washing and rinsing with the a leuco agent is found in the copending case claim 1 and 15.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. US 15/800,118. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method of washing and rinsing with the a leuco agent is found in the copending case claims 1-19.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764